Citation Nr: 0607439	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1964 to March 1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT.

Service connection is in effect for post-operative residuals 
of right shoulder dislocation, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; residuals of a right 
shoulder scar, rated as 10 percent disabling; and defective 
hearing, rated as noncompensably disabling. 

The veteran provided testimony before a Veterans Law Judge in 
November 2005; a transcript is of record.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  Evidence and medical opinions raise a doubt that the 
veteran's current chronic left shoulder problems are 
reasonably attributable to an in-service injury.




CONCLUSION OF LAW

A chronic left shoulder disorder is the result of service.  
38 U.S.C.A. §§ 1110, 5103 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that in numerous incidents of correspondence 
between RO and the veteran, and in the SOC and numerous SSOCs 
which were undertaken during the course of this appeal as the 
RO incrementally adjusted the various ratings assigned 
including for other disabilities to include the other 
shoulder, the veteran was fully informed of the evidence 
necessary to substantiate his claim and of his and VA's 
respective obligations to obtain different types of evidence.  
The RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.

In general, a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board finds that 
any technical defect with respect to the timing of the VCAA 
notice requirement was nonprejudical.  Comprehensive notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  


Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

From the outset, the Board would note that the several 
statements of record from the veteran as well as his 
testimony before a Veterans Law Judge are entirely credible.  

Unfortunately the veteran's service records are limited.  
This has been understandably frustrating for the veteran but 
need not be detrimental to the equitable resolution of his 
claim.  

There is clinical evidence that in service, the veteran 
injured at least one shoulder while riding a motorcycle.  
Private treatment records refer primarily to the right 
shoulder but are limited.

Since service, the veteran has had recurrent dislocation of 
the right shoulder, his major extremity, and has undergone 
surgical treatment therefore.

Recent treatment records refer to ongoing and increasing 
problems with left shoulder instability, dislocation and 
arthritis.  

VA evaluations including in October 2003 have shown ongoing 
right shoulder problems with overuse; his left shoulder 
problems are said to have deteriorated since he was working 
construction right out of the Navy and had repeated 
dislocations.  He had particular exacerbations of the left 
shoulder at the time of and since he had right shoulder 
surgery and had to rely on the left shoulder from then on.  
He has testified that because he has used his left arm so 
much, it is now the stronger of the two, albeit his right is 
still technically his major extremity.

A statement is of record from JJM, M.D,. dated in November 
2004.  The veteran had been his patient since 1978.  He had 
described the initial in service injury to his right shoulder 
which caused the shoulder to subluxate (dislocate).




Dr. M opined that:

Two months after that injury, he was 
surfing in the ocean off shore near 
Norfolk, Virginia, where he was 
stationed.  He came on to the beach, 
brought in by a heavy wave, and as he 
struck the beach he folded his right arm 
against his chest to protect it since it 
had previously been injured just two 
months earlier, and when he struck the 
beach with his left outstretched arm, 
that shoulder also dislocated (subluxed).

It is my feeling that this second injury 
was service connected as a result of his 
protective posture from the first injury.  
(emphasis added)

In this case, the Board acknowledges that the evidence is not 
entirely unequivocal, in part because the medical records 
have been lost due to no fault of the veteran's.

Nonetheless, there is a clearly documented ongoing and 
entirely consistent history of shoulder injury in service and 
he has had problems with both shoulders in and since service.  

Medical opinions from a private physician and VA orthopedic 
specialists have been to the effect that the left shoulder 
problems may well have started as a result of in-service 
injury or overuse of the other already service connected 
right shoulder.  The Board is constrained from contradicting 
those opinions.

All in all, the Board finds that a doubt is raised that an 
initial left shoulder injury in service was the precipitant 
cause for underlying current problems.  Any doubt raised in 
that regard must be resolved in his favor, and service 
connection is in order.  





ORDER

Service connection for a chronic left shoulder disorder is 
granted.





____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


